*364ORDER
PER CURIAM.
The Missouri Department of Social Services Family Support Division appeals the trial-court judgment denying the Division’s motion to set aside the trial court’s prior modification judgment. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties, however, have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order. We affirm the trial court’s judgment pursuant to Rule 84.16(b)(5).